UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 JEFF SUH,                                                    :
                                              Plaintiff,      :
                                                              :   21 Civ. 2002 (LGS)
                            -against-                         :
                                                              :         ORDER
 XL FLEET CORP., ET AL.,                                      :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on March 8, 2021, the law firm Glancy Prongay & Murray LLP filed a

public notice announcing the above-captioned action.

        WHEREAS, on May 7, 2021, multiple movants filed motions to consolidate the above-

captioned case with Kumar v. XL Fleet Corp., et al., No. 21 Civ. 2171, and to appoint lead

plaintiff(s). It is hereby

        ORDERED that any party seeking to respond to the motions shall file a response by May

21, 2021. Any party seeking to be appointed as lead plaintiff shall specify the losses they

sustained under the last-in, first-out method of calculation in their response. It is further

        ORDERED that a telephonic conference shall be held on June 3, 2021, at 10:50 a.m.

The conference will take place on the conference line 888-363-4749 using access code 5583333.

The purpose of the conference is to decide whether to consolidate the related cases, to appoint

lead counsel and to set a date for the filing of any consolidated complaint.

Dated: May 10, 2021
       New York, New York
